DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of an amount of administered compstatin analog as the compstatin analog is administered in a smaller volume, or using a lower concentration, or using a longer dosing interval, or any combination of the foregoing, relative to the volume, concentration or dosing interval that would be required to achieve a desired degree of complement inhibition if the compstatin analog was administered as a single complement inhibiting therapy in the reply filed on November 18, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3, 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of an amount of administered compstatin analog, there being no allowable generic or linking claim. 
Applicant’s election of the species of an amount of administered INAA as an amount effective to reduce the steady state plasma level of C3 by between 50% and 95% in the reply filed on November 18, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2, 6, 7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of an amount of administered INAA, there being no allowable generic or linking claim. 
the species of INAA as a double stranded short interfering RNA (siRNA) in the reply filed on November 18, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant’s election of the species of compstatin analog moiety as the analog comprises one or more compstatin analog moieties that comprise a cyclic peptide having a 1-methylTrp at a position corresponding to position 4 of SEQ ID NO: 8 in the reply filed on November 18, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of compstatin analog moiety, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-4, 6, 7, 9, 15, 16, 27, 32, 33, 47, 48, 53-56, 64, 72, 88-90 and 92 are pending. Claims 2-4, 6, 7, 16, and 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1, 9, 15, 27, 32, 33, 47, 48, 53, 64, 72, 88-90 and 92 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application 62/409357, filed October 17, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted March 16, 2020 and July 29, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Sequence Disclosure Compliance
This application contains sequence disclosures that are encompassed by the definitions for an amino acid sequence set forth in 37 CFR §1.821(a)(2). See the sequences HyNic-GG-(TAT)-PEG18-(TAT)-PEG18-(TAT) and RKKRRQRRR in paragraph [00592]) in the specification filed March 2020. However, this application fails to comply with the requirements of 37 CFR §§ 1.821 through 1.825 because it lacks any submission of a computer readable form sequence listing, a paper copy for the specification, statements under 37 CFR §§ 1.821(f) and (g), and SEQ ID NOs: cited along with each sequence in the specification. Applicant(s) are given the same response time regarding this failure to comply as that set forth to respond to this office action. Failure to respond to this requirement may result in abandonment of the instant application or a notice of a failure to fully respond to this Office action.
Specification
The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. See the recitation of 6xHis in paragraph [0046], the sequence -Ile-Cys*-Val-(lMe)Trp-Gln-Asp-Trp-Gly-Ala-His-Arg-Cys*-Thr- in paragraph [00284] and the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15, 27, 32, 33, 47, 48, 53, 64, 72, 88, 89, 90 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of inhibiting complement activation in a subject comprising administering to the subject one or both of (a) an inhibitory nucleic acid agent that inhibits expression of complement component C3 and (b) a compstatin analog that comprises a clearance reducing moiety and at least one compstatin analog moiety, so that the subject is exposed to both. Claim 1 is indefinite because the metes and bounds of the limitation “the subject is exposed to both”, that is the subject population, is not clearly and precisely defined. The term exposed is defined as to make visible by uncovering it and the requirements of “exposed” are not clearly defined. It is unclear how the subject is exposed to both agents (i.e., INAA and compstatin analog) as claimed when the claim requires a minimum of one of the agents to be administered to said subject. It is unclear whether the claimed subject has received or is receiving the INAA or compstatin analog at the time of administration of one of the INAA 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 9, 15, 27, 32, 33, 47, 48, 53, 64, 72, 88, 89, 90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over François et al. (US 2014/0323407 A1; published Oct. 20, 2014) and Bettencourt et al. (WO 2015/089368 A2; published June 18, 2015).
Francois et al. teach inhibiting complement activation in a subject comprising administering a compstatin analog that comprises a clearance reducing moiety and at least one compstatin analog moiety wherein exemplary compstatin analogs are CA28, CA28-2 and CA28 (the compstatin analog comprising one or more moieties the comprise a cyclic peptide having a 1-methylTrp at a position corresponding to position 4 of SEQ ID NO: 8; elected species) (see e.g., paras. [0007, 0009, 0112, 0311-0317, 0039-0326; ref. claims 114, 118). Francois et al. teach the appropriate doses and dosing regimen depend at least in part upon the potency and half-life of the compstatin analog or other active agent and may be tailored to the particular recipient (see para. [0253]). Francois et al. teach the compstatin analogs have a half-life of at least 2 days (see paras. [0310-0317). Francois et al. further teach the extended half-life of the compounds will provide sustained levels of the compstatin analogs for approximately 1-2 weeks dosing intervals, though shorter or longer dosing intervals may be used (see para. [0317]). Francois et al. teach administering a dose of compstatin of 50 mg/kg at intervals between 1 and 2 weeks (see para. [0319]). Francois et al. teach the subject being administered the analog may have a complement-mediated disorder such as paroxysmal nocturnal hemoglobinuria (PNH) and atypical hemolytic uremic syndrome (aHUS) (see e.g., paras. [0007 and 0319]).
in vivo half-lives for the individual iRNAs encompassed by the invention can be made using conventional methods (see e.g., p. 94, lines 24-27). Bettencourt et al. teach the iRNA can be administered to subjects with complement-mediated disorder such as paroxysmal nocturnal hemoglobinuria (PNH) and atypical hemolytic uremic syndrome (aHUS) (see e.g., p. 3, lines 7-13).
Francois et al. does not teach administering an inhibitory nucleic acid agent that inhibits expression of C3. Bettencourt et al. does not teach administering a compstatin analog that comprises a clearance reducing moiety and at least one compstatin analog moiety. Bettencourt et al. and Francois et al. do not explicitly teach administering the INAA and the compstatin analog according to a dosing regimen with a dosing interval of at least 2 days as claimed.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06. 
It would have been obvious to one of ordinary skill in the art to administer the compounds, the iRNA of Bettencourt et al. and the compstatin analog of Francois et al. at the dosing interval of at least 2 days or at least 7 days to arrive at the claimed invention. It would have been within the skill of one of ordinary skill in the art to select the appropriate dosing regimen including a regimen of a dosing interval of at least 2 days or at least 7 days in order to achieve the appropriate therapeutic effect, i.e., complement activation inhibition, in the subject. The artisan of ordinary skill in the art would have been motivated to do so because both Francois et al. and Bettencourt et al. teach the compstatin analogs and iRNA, respectively; can be administered at dosing intervals of at least 2 days and at least 7 days.
50 as determined in cell culture (see p. 125, lines 9-21). Bettencourt et al. teach the concentration of iRNA is a dose of 0.01 mg/kg to 50 mg/kg (see e.g., p. 141, line 22 – p. 145, line 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, at the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to optimize the dose of iRNA to have any appropriate effective amount to reduce the circulating steady state plasma concentration of C3 expression including to a C3 level between 50% and 95%.
Regarding present claim 27, Bettencourt et al. teach the iRNA is a double stranded short interfering RNA (see e.g., the abstract; p. 4, lines 4-8; p. 31, line 25-p. 32, lines 25).
Regarding present claim 32, Bettencourt et al. teach the iRNA comprise a double stranded nucleic acid having a 3’ overhang wherein the overhang can comprise 2-4 nucleotides (see e.g., p. 33, lines 13-37).
Regarding present claim 33, Bettencourt et al. teach the double stranded region of the iRNA is about 15-30 nucleotide pairs including 17-23, 17-25 and 23-27 base pairs in length (see e.g., ref. claims 23-29; p. 9, lines 1-3).

Regarding present claims 48 and 53, Francois et al. teach the compstatin analogs CA28. CA28-2 and CA28-3 (the compstatin analog comprising one or more moieties that comprise a cyclic peptide having a 1-methylTrp at a position corresponding to position 4 of SEQ ID NO: 8; elected species) (see e.g., paras. [0112, 0317]; Figure 3; SEQ ID NO: 28).
Regarding present claim 64, Bettencourt et al. teach the iRNA can be administered subcutaneously (see e.g., p. 24, line 23; pp. 91-95). Francois et al. teach the compstatin analogs can be administered subcutaneously (see e.g., paras. [0241, 0253]).
Regarding present claim 92, Francois et al. teach CA28-2 and CA28-3 had half-lives of 4-4.5 days and based on the data and in comparison to CA28, intravenous administration at approximately 1-2 week dosing intervals will provide sustained levels of compound to inhibit complement activation (the compstatin analog is administering using a longer dosing interval relative to the dosing interval that would be required to achieve a desired degree of complementation inhibition if the compstatin analog was administered as a single complement inhibiting therapy) (see e.g., paras. [0011, 0317]; Figure 3).
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Conclusion
No claim is allowed.
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658